F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                       UNITED STATES COURT OF APPEALS                       October 3, 2005
                             FOR THE TENTH CIRCUIT
                                                                             Clerk of Court

    DANIEL W. MAHON,
                 Plaintiff - Appellant,
     v.                                                    No. 04-5143
                                                     (D.C. No. 00-CV-1008-E)
    AMERICAN AIRLINES, INC., a                             (N.D. Okla.)
    Delaware corporation,

                 Defendant - Appellee.


                              ORDER AND JUDGMENT            *




Before EBEL , HARTZ , and McCONNELL , Circuit Judges.



          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.
          Plaintiff-appellant Daniel W. Mahon appeals from the district court’s order

granting summary judgment in favor of defendant American Airlines, Inc., with
respect to Mahon’s equal protection claim under 42 U.S.C. § 1981. We affirm.
          The facts of this case are set out in a previous decision from this court and
need not be reiterated in detail here. See Mahon v. Am. Airlines, Inc., 71 Fed.
Appx. 32 (July 28, 2003). Mr. Mahon is a white male who contends that

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
American engaged in reverse discrimination by terminating his employment.
Mr. Mahon’s employment was terminated after he created a pamphlet for a
company-sponsored group known as the Caucasian Employee Resource Group
(CERG) at American. The pamphlet, which was distributed at a diversity fair
sponsored by American, lauded the achievements of Caucasian aviators and

allegedly contained white supremacist rhetoric.
      American suspended the CERG after some of its non-Caucasian employees

found the pamphlet offensive. At a subsequent meeting with American’s
management about the pamphlet and the suspension of the CERG, Mr. Mahon

wore a tee shirt depicting the cover of the Turner Diaries, a book containing
white supremacist ideology and scenes of violence toward non-white people and

“race traitors.” His employment was terminated based on his violation of written
work rules that prohibited threatening and intimidating behavior toward other

employees and conduct detrimental to other employees and American Airlines.
      In our prior decision, we affirmed the district court’s dismissal of all of

Mr. Mahon’s claims, except for his equal protection claim. On appeal,
Mr. Mahon argues that the district court inappropriately granted summary
judgment on this claim because genuine issues of material fact remain for
determination by a jury.


      We review a district court's grant or denial of summary judgment de
      novo. Summary judgment is appropriate if the pleadings,
      depositions, answers to interrogatories, and admissions on file,
      together with the affidavits, if any, show that there is no genuine
      issue as to any material fact and that the moving party is entitled to a
      judgment as a matter of law. In determining whether the evidence
      presents a genuine issue of material fact, we view it in the light most
      favorable to the party against whom summary judgment was entered.

                                         -2-
Stanko v. Maher, 419 F.3d 1107, 1111-12 (10th Cir. 2005) (quotation omitted).
      Having carefully reviewed the briefs, the record, and the applicable law
pursuant to this standard, we AFFIRM summary judgment for substantially the
reasons stated in the district court’s order of September 9, 2004.
                                                    Entered for the Court



                                                    Michael W. McConnell
                                                    Circuit Judge




                                         -3-